DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to Applicant’s filing dated 11/05/2020. Claims 1 and 18 are currently amended. Claims 11-17 are withdrawn from consideration. Claims 1-8, 10 and 18-20 are currently pending.

Response to Arguments/Remarks
3.	Applicant’s amendments and remarks filed on 11/05/2020, with respect to the previous claim rejections under 35 U.S.C. 103 have been considered.
	With respect to the previous 35 U.S.C. 103 rejection of claim 1, Applicant argues the cited art Mauti, US 20080238642 A1, in view of Gurovich et al., US 20150120083 A1, and in view of Dizdarevic et al., US 20180367958 A1, hereinafter referred to as Mauti, Gurovich and Dizdarevic, respectively, fails to explicitly disclose all of the recited features of claim 1, as presently amended, specifically, the claimed “determining that a transfer condition has occurred, the transfer condition comprising a condition selected from the group consisting of an occurrence of an accident, a pre-defined interval and a manual trigger.”
	Examiner respectfully disagrees. As stated in the previous office action Gurovich discloses, each time the processor stores information regarding one of the vehicle event(s) in the log, the processor determines whether a trigger event has occurred. The 
	For at least the above, the previous rejection under 35 U.S.C. 103 of claim 18 is maintained.
	Examiner notes the same arguments apply to independent claim 18.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mauti, US 20080238642 A1, in view of Gurovich et al., US 20150120083 A1, and in view of Dizdarevic et al., US 20180367958 A1, hereinafter referred to as Mauti, Gurovich and Dizdarevic, respectively.
	Regarding claim 1, Mauti discloses a method comprising:
	monitoring a communications bus installed within a vehicle, the communications bus connecting one or more sensors installed within the vehicle and transmitting data recorded by the one or more sensors (A method for preparing an in-vehicle device includes monitoring a communication bus for one or more messages - See at least ¶4. System 10 includes a first unit 12, a communication bus 14, and a second unit 16. It is to be understood that the components of the system 10 are located within or on the vehicle 18 – See at least ¶15. Via vehicle communications network 38, the vehicle 18 sends signals from the telematics unit 34 to various units of equipment and systems 46 within the vehicle 18 to perform various functions – See at least ¶28);
	detecting a message broadcast on the communications bus (The method includes monitoring a communication bus for one or more messages, as shown at reference numeral 11 – See at least ¶14 and FIG. 1);
extracting an event from the message, the extraction based on a pre-defined list of event types stored by the vehicle, wherein the event comprises a subset of data included in the message (Extracting data, i.e. event, from the at least one message that corresponds with the message in the list of messages, as shown at reference numeral 15 – See at least ¶14 and FIG. 1. Vehicle system 10 for preparing an in-vehicle device 12 is described. The system 10 includes a first unit 12, a communication bus 14, and a second unit 16. It is to be understood that the components of the system 10 are located within, i.e. stored, or on the vehicle 18 – See at least ¶15 and FIG. 3);
storing the event in a secure storage device installed within the vehicle (Vehicle system 10 for preparing an in-vehicle device 12 is described. The system 10 includes a first unit 12, a communication bus 14, and a second unit 16. It is to be understood that the components of the system 10 are located within, i.e. stored, or on the vehicle 18 – See at least ¶15 and FIG. 3);
storing the message in a volatile memory installed within the vehicle (The system 10 includes a first unit 12, a communication bus 14, and a second unit 16. It is to be understood that the components of the system 10 are located within, i.e. stored, or on the vehicle 18 – See at least ¶15 and FIG. 3);
	determining that a transfer condition has occurred (The bus message listener 30 monitors the communication bus 14 for the messages sent from the first unit 12. The bus message listener 30 scans the messages for content that indicates a change or an impending change in the vehicle state/condition. As examples, message of interest to the bus message listener 28 may include input or data indicating an actual vehicle collision – See at least ¶21);
	extracting a plurality of events from the secure storage device in response to determining that the transfer condition has occurred (Extracting data, i.e. event, from the at least one message that corresponds with the message in the list of messages, as shown at reference numeral 15 – See at least ¶14 and FIG. 1. Vehicle system 10 for preparing an in-vehicle device 12 is described. The system 10 includes a first unit 12, a communication bus 14, and a second unit 16. It is to be understood that the components of the system 10 are located within, i.e. stored, or on the vehicle 18 – See at least ¶15 and FIG. 3).
	Mauti fails to explicitly disclose the transfer condition comprising a condition selected from the group consisting of an occurrence of an accident, pre-defined interval and a manual trigger.
	However, Gurovich teaches a transfer condition comprising a condition selected from the group consisting of an occurrence of an accident, pre-defined interval and a manual trigger (Each time the processor stores information regarding one of the vehicle event(s) in the log, the processor determines whether a trigger event has occurred. The trigger event for generating a notification report can vary depending on the implementation. For example, a notification report can be generated periodically or at regular intervals, i.e. pre-defined interval and in response to a request from the owner, i.e. manual – See at least ¶87. Examiner notes the transfer condition in interpreted in light of applicant’s specification as a transfer condition may comprise an interrupt triggered by a particular event – See at least ¶37 of applicant’s specification. The notification report comprises the records for each of the vehicle events that are stored in the vehicle event detection log 232, and can include additional information such as the state of certain systems during the vehicle event, the time of the occurrence of the vehicle event – see at least ¶90).
	Mauti discloses a vehicle system for preparing an in-vehicle device, specifically, monitoring a communication bus for one or more messages. Gurovich teaches a transfer condition comprising a condition selected from the group consisting of a pre-defined interval and manual trigger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mauti and include the feature of a transfer condition comprising a condition selected from the group consisting of a pre-defined interval and manual trigger, as taught by Gurovich, to facilitate communications with remote driver-assistance centers to provide in-vehicle safety and security.

	The combination of Mauti and Gurovich fails to explicitly disclose transferring the plurality of events to a remote server in response to determining that the transfer condition has occurred and transferring contents of the volatile memory to the remote server in response to determining that the transfer condition comprises the occurrence of an accident.
	However, Dizdarevic teaches:
	transferring plurality of events to a remote server in response to determining that a transfer condition has occurred (Network devices 108 an analyze the received event data to determine a type of event such as traffic jam, car crash, pothole, debris on the road, etc – See at least ¶26. Automotive system 900 can comprise a reporting component 940 that generates report data in response to determining that an event has occurred and/or is taking place. As an example, the reporting component 940 can employ data received from the sensors 930 and/or instructions provided by a user via the serial I/O interface 912 to determine occurrence of the event. Moreover, the communications component 908 can transmit the report data to a V21 management component 202 for example via a RAN – See at least ¶57); and 
	transferring contents of the volatile memory to the remote server in response to determining that the transfer condition comprises the occurrence of an accident (As an example, the reporting component 940 can employ data received from the sensors 930 and/or instructions provided by a user via the serial I/O interface 912 to determine occurrence of the event. Moreover, the communications component 908 can transmit the report data to a V21 management component 202 for example via a RAN – See at least ¶57).
	Mauti discloses a vehicle system for preparing an in-vehicle device, specifically, monitoring a communication bus for one or more messages. Gurovich teaches a transfer condition comprising a condition selected from the group consisting of a pre-defined interval and manual trigger. Dizdarevic teaches a vehicle system that is configured to receive messages from one on or more vehicles and report vehicle data to a vehicle management system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mauti and Gurovich and include the feature of transferring an event to a remote server in response to determining that a transfer condition has occurred, as taught by Dizdarevic, to store vehicle data effectively and efficiently.
	Regarding claim 2, Mauti discloses data recorded by one or more sensors comprising one or more of the speed of the vehicle (Sensors 20 sense one or more conditions of the vehicle 18. Such conditions may include vehicle speed – See at least ¶16).
	
	Regarding claim 3, the combination of Mauti and Gurovich fails to explicitly disclose detecting a message broadcast on the communications bus further comprising periodically issuing a request to one or more components of the vehicle to obtain a message.
	However, Dizdarevic teaches detecting a message broadcast on the communications bus further comprising periodically issuing a request to one or more components of the vehicle to obtain a message (Data aggregation component 302 can request for the data on-demand, periodically, in response to determining that event criteria are met, etc – See at least ¶36).
	Mauti discloses a vehicle system for preparing an in-vehicle device, specifically, monitoring a communication bus for one or more messages. Gurovich teaches a transfer condition comprising a condition selected from the group consisting of a pre-defined interval and manual trigger. Dizdarevic teaches a vehicle system that is configured to receive messages from one on or more vehicles and report vehicle data to a vehicle management system, specifically, periodically issuing a request to one or more components of a vehicle to obtain a message.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mauti and Gurovich and include the feature of detecting a message broadcast on the communications bus further comprising periodically issuing a request to one or more components of the vehicle to obtain a message, as taught by Dizdarevic, to store vehicle data effectively and efficiently.

	Regarding claim 4, the combination of Mauti and Gurovich fails to explicitly disclose extracting an event from the message further comprising filtering the message using a set of rules defining a format of accepted messages.
	However, Dizdarevic teaches extracting an event from the message further comprising filtering the message using a set of rules defining a format of accepted messages (A message analysis component 942 can evaluate the notification message and determine whether the message is to be ignored or further processed, for example, based on a message ID of the notification message. Automotive system 900 can be configured to ignore messages with a specific set of message IDs, i.e. rules defining a format of accepted messages, and/or perform actions in response to receiving messages with another specific set of message IDs – See at least ¶58).
	Mauti discloses a vehicle system for preparing an in-vehicle device, specifically, monitoring a communication bus for one or more messages. Gurovich teaches a transfer condition comprising a condition selected from the group consisting of a pre-defined interval and manual trigger. Dizdarevic teaches a vehicle system that is configured to receive messages from one on or more vehicles and report vehicle data to a vehicle management system, specifically, filtering a message using a set of rules defining a format of accepted messages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mauti and Gurovich and include the feature of extracting an event from the message further comprising filtering the message using a set of rules defining a format of accepted messages, as taught by Dizdarevic, to store vehicle data effectively and efficiently.

	Regarding claim 5, the combination of Mauti and Gurovich fails to explicitly disclose the format comprising an identification of a severity level of the message.
	However, Dizdarevic teaches a format comprising an identification of a severity level of the message (Message determination component 406 can select a message ID that is mapped to the priority attributes 506 and/or latency attributes 508 that match the priority and/or latency requirement of the notification. For example, for a large multi-car accident, the message determination component 406 can select message ID 1, while for a minor fender-bender accident, the message determination component 406 can select message ID 2, wherein message ID 1 is associated with a higher priority and/or lower latency than message ID 2 – See at least ¶43).
	Mauti discloses a vehicle system for preparing an in-vehicle device, specifically, monitoring a communication bus for one or more messages. Gurovich teaches a transfer condition comprising a condition selected from the group consisting of a pre-defined interval and manual trigger. Dizdarevic teaches a vehicle system that is configured to receive messages from one on or more vehicles and report vehicle data to a vehicle management system, specifically, an identification of a severity level of the message.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mauti and Gurovich and include the feature of a format comprising an identification of a severity level of the message, as taught by Dizdarevic, to store vehicle data effectively and efficiently.

	Regarding claim 7, Mauti discloses monitoring a communications bus installed within a vehicle comprising monitoring the communications bus during a pre-defined monitoring window (In an embodiment, the bus message listener 30 monitors the communication bus 14 substantially continuously or at predetermined intervals – See at least ¶23).
	
7.	Claims 6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mauti, US 20080238642 A1, in view of Gurovich et al., US 20150120083 A1, in view of Dizdarevic et al., US 20180367958 A1, as applied to claim 1 above, and further in view of Picciotti, US 20140358394 A1, hereinafter referred to as Mauti, Gurovich, Dizdarevic and Picciotti, respectively.
	Regarding claim 6, the combination of Mauti, Gurovich and Dizdarevic fails to explicitly disclose storing the event in a secure storage device installed within the vehicle comprising encrypting the event prior to storing the event.
	However, Picciotti teaches storing an event in a secure storage device installed within a vehicle comprising encrypting the event prior to storing the event (The invention is a computerized system comprising at least one on-board vehicle computer system that collects vehicle event data from data devices, sensors and receivers, and then processes the collected data using software that encrypts and authenticates the collected data before storing the encrypted/authenticated data in a data storage device in communication with the on-board computer system – See at least ¶41).
	Mauti discloses a vehicle system for preparing an in-vehicle device, specifically, monitoring a communication bus for one or more messages. Gurovich teaches a transfer condition comprising a condition selected from the group consisting of a pre-defined interval and manual trigger. Dizdarevic teaches a vehicle system that is configured to receive messages from one on or more vehicles and report vehicle data to a vehicle management system. Picciotti teaches a vehicle system wherein a variety of data collection receivers, sensors and devices are configured to continuously acquire and transmit data to an on-board computer system, specifically encrypting an event prior to storing the event.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mauti, Gurovich and Dizdarevic and include the feature storing an event in a secure storage device installed within a vehicle comprising encrypting the event prior to storing the event, as taught by Picciotti, to store vehicle data effectively and efficiently.

	Regarding claim 18, Mauti discloses:
	a volatile memory (The system 10 includes a first unit 12, a communication bus 14, and a second unit 16. It is to be understood that the components of the system 10 are located within, i.e. stored, or on the vehicle 18 – See at least ¶15 and FIG. 3);
	an event pre-processor configured to:
	monitor a communications bus installed within a vehicle, the communications bus connecting one or more sensors installed within the vehicle and transmitting data recorded by the one or more sensors (A method for preparing an in-vehicle device includes monitoring a communication bus for one or more messages - See at least ¶4. System 10 includes a first unit 12, a communication bus 14, and a second unit 16. It is to be understood that the components of the system 10 are located within or on the vehicle 18 – See at least ¶15. Via vehicle communications network 38, the vehicle 18 sends signals from the telematics unit 34 to various units of equipment and systems 46 within the vehicle 18 to perform various functions – See at least ¶28);
	detect a message broadcast on the communications bus (The method includes monitoring a communication bus for one or more messages, as shown at reference numeral 11 – See at least ¶14 and FIG. 1);
	extract an event from the message, the extraction based on a pre-defined list of event types stored by the vehicle, wherein the event comprises a subset of data included in the message (Extracting data, i.e. event, from the at least one message that corresponds with the message in the list of messages, as shown at reference numeral 15 – See at least ¶14 and FIG. 1. Vehicle system 10 for preparing an in-vehicle device 12 is described. The system 10 includes a first unit 12, a communication bus 14, and a second unit 16. It is to be understood that the components of the system 10 are located within, i.e. stored, or on the vehicle 18 – See at least ¶15 and FIG. 3);
	store the event in a secure storage device installed within the vehicle (Vehicle system 10 for preparing an in-vehicle device 12 is described. The system 10 includes a first unit 12, a communication bus 14, and a second unit 16. It is to be understood that the components of the system 10 are located within, i.e. stored, or on the vehicle 18 – See at least ¶15 and FIG. 3);
	store the message in the volatile memory (The system 10 includes a first unit 12, a communication bus 14, and a second unit 16. It is to be understood that the components of the system 10 are located within, i.e. stored, or on the vehicle 18 – See at least ¶15 and FIG. 3);
	determine that a transfer condition in the one or more transfer conditions has occurred (The bus message listener 30 monitors the communication bus 14 for the messages sent from the first unit 12. The bus message listener 30 scans the messages for content that indicates a change or an impending change in the vehicle state/condition. As examples, message of interest to the bus message listener 28 may include input or data indicating an actual vehicle collision – See at least ¶21); and 
	extracting a plurality of events from the secure storage device in response to determining that the transfer condition has occurred (Extracting data, i.e. event, from the at least one message that corresponds with the message in the list of messages, as shown at reference numeral 15 – See at least ¶14 and FIG. 1. Vehicle system 10 for preparing an in-vehicle device 12 is described. The system 10 includes a first unit 12, a communication bus 14, and a second unit 16. It is to be understood that the components of the system 10 are located within, i.e. stored, or on the vehicle 18 – See at least ¶15 and FIG. 3).

	Mauti fails to explicitly disclose the transfer condition comprising a condition selected from the group consisting of an occurrence of an accident, pre-defined interval and a manual trigger.
	However, Gurovich teaches a transfer condition comprising a condition selected from the group consisting of an occurrence of an accident, pre-defined interval and a manual trigger (Each time the processor stores information regarding one of the vehicle event(s) in the log, the processor determines whether a trigger event has occurred. The trigger event for generating a notification report can vary depending on the implementation. For example, a notification report can be generated periodically or at regular intervals, i.e. pre-defined interval and in response to a request from the owner, i.e. manual – See at least ¶87. Examiner notes the transfer condition in interpreted in light of applicant’s specification as a transfer condition may comprise an interrupt triggered by a particular event – See at least ¶37 of applicant’s specification. The notification report comprises the records for each of the vehicle events that are stored in the vehicle event detection log 232, and can include additional information such as the state of certain systems during the vehicle event, the time of the occurrence of the vehicle event – see at least ¶90).
	Mauti discloses a vehicle system for preparing an in-vehicle device, specifically, monitoring a communication bus for one or more messages. Gurovich teaches a transfer condition comprising a condition selected from the group consisting of a pre-defined interval and manual trigger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mauti and include the feature of a transfer condition comprising a condition selected from the group consisting of a pre-defined interval and manual trigger, as taught by Gurovich, to facilitate communications with remote driver-assistance centers to provide in-vehicle safety and security.

	The combination of Mauti and Gurovich fails to explicitly disclose an event trigger storage device storing one or more transfer conditions, transferring the plurality of events to a remote server in response to determining that the transfer condition has occurred, and transferring contents of the volatile memory to the remote server in response to determining that the transfer condition comprises the occurrence of an accident.
	However, Dizdarevic teaches:
	an event trigger storage device storing one or more transfer condition (A trigger component 306 can provide the determined data (e.g., by the event determination component 304) to a broadcast management component 204 that can facilitate a transmission of the event notification/alert to devices within the determined area – See at least ¶37); and 
	transferring an event to a remote server in response to determining that a transfer condition has occurred (Network devices 108 an analyze the received event data to determine a type of event such as traffic jam, car crash, pothole, debris on the road, etc – See at least ¶26. Automotive system 900 can comprise a reporting component 940 that generates report data in response to determining that an event has occurred and/or is taking place. As an example, the reporting component 940 can employ data received from the sensors 930 and/or instructions provided by a user via the serial I/O interface 912 to determine occurrence of the event. Moreover, the communications component 908 can transmit the report data to a V21 management component 202 for example via a RAN – See at least ¶57); and 
	transferring contents of the volatile memory to the remote server in response to determining that the transfer condition comprises the occurrence of an accident (As an example, the reporting component 940 can employ data received from the sensors 930 and/or instructions provided by a user via the serial I/O interface 912 to determine occurrence of the event. Moreover, the communications component 908 can transmit the report data to a V21 management component 202 for example via a RAN – See at least ¶57).
	Mauti discloses a vehicle system for preparing an in-vehicle device, specifically, monitoring a communication bus for one or more messages. Gurovich teaches a transfer condition comprising a condition selected from the group consisting of a pre-defined interval and manual trigger. Dizdarevic teaches a vehicle system that is configured to receive messages from one on or more vehicles and report vehicle data to a vehicle management system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mauti and Gurovich and include the feature of an event trigger storage device storing one or more transfer condition and transferring an event to a remote server in response to determining that a transfer condition has occurred, as taught by Dizdarevic, to store vehicle data effectively and efficiently.

	The combination of Mauti, Gurovich and Dizdarevic fails to explicitly disclose a secure storage device.
However, Picciotti teaches a secure storage device (Computerized methods and systems are provided for collecting, recording and storing evidence of ridership and vehicle event data using encryption software in an on-board computer system, and later transmitting the encrypted information to a back end server for secure storage – See at least ¶25).
	Mauti discloses a vehicle system for preparing an in-vehicle device, specifically, monitoring a communication bus for one or more messages. Gurovich teaches a transfer condition comprising a condition selected from the group consisting of a pre-defined interval and manual trigger. Dizdarevic teaches a vehicle system that is configured to receive messages from one on or more vehicles and report vehicle data to a vehicle management system. Picciotti teaches a vehicle system wherein a variety of data collection receivers, sensors and devices are configured to continuously acquire and transmit data to an on-board computer system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mauti, Gurovich and Dizdarevic and include the feature of a secure storage device, as taught by Picciotti, to store vehicle data effectively and efficiently.

	Regarding claim 19, the combination of Mauti, Gurovich and Dizdarevic fails to explicitly disclose the secure storage device comprising an encrypted storage device.
	However, Picciotti teaches secure storage device comprising an encrypted storage device (The system can collect vehicle event data from the on-board data collection devices, receivers, and sensors, and then encode the data using encryption and authentication software and systems to prevent tampering and to ensure admissibility in court and store the data on re-writable media, either a hard drive or flash memory, present with the on-board computer system – See at least ¶28).
	Mauti discloses a vehicle system for preparing an in-vehicle device, specifically, monitoring a communication bus for one or more messages. Gurovich teaches a transfer condition comprising a condition selected from the group consisting of a pre-defined interval and manual trigger. Dizdarevic teaches a vehicle system that is configured to receive messages from one on or more vehicles and report vehicle data to a vehicle management system. Picciotti teaches a secure storage device comprising an encrypted storage device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mauti, Gurovich and Dizdarevic and include the feature of secure storage device comprising an encrypted storage device, as taught by Picciotti, to store vehicle data effectively and efficiently.

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mauti, US 20080238642 A1, in view of Gurovich et al., US 20150120083 A1, in view of Dizdarevic et al., US 20180367958 A1, as applied to claim 1 above, and further in view of Kumar et al., US 20190039545 A1, hereinafter referred to as Mauti, Gurovich, Dizdarevic and Kumar, respectively.
	Regarding claim 8, the combination of Mauti, Gurovich and Dizdarevic fails to explicitly disclose prior to transferring the event the method further comprises pre-processing the event, the preprocessing comprising aggregating one or more previous events with the event.
	However, Kumar teaches prior to transferring the event the method further comprises pre-processing the event, the preprocessing comprising aggregating one or more previous events with the event (In response to determining the occurrence of the event, the example event detector 110 may receive collected data from one or more vehicle operation sensors from one or more vehicles before the event. Only data from a threshold amount of time before the event is stored – See at least ¶47. Alternatively, as the event identifying and processing platform 102 begins to aggregate data collected from one or more vehicles and/or infrastructure devices, the event identifying and processing platform 102 may determine whether additional information is required and may query other vehicles and/or infrastructure devices in the vicinity of the event for such additional information – See at least ¶68).
	Mauti discloses a vehicle system for preparing an in-vehicle device, specifically, monitoring a communication bus for one or more messages. Gurovich teaches a transfer condition comprising a condition selected from the group consisting of a pre-defined interval and manual trigger. Dizdarevic teaches a vehicle system that is configured to receive messages from one on or more vehicles and report vehicle data to a vehicle management system. Kumar teaches an event-based connected vehicle control and response systems, specifically aggregating one or more previous events with event data.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mauti, Gurovich, and Dizdarevic and include the feature of prior to transferring event data the method further comprises pre-processing event data, the preprocessing comprising aggregating one or more previous events with the event data, as taught by Kumar, to convert raw data into meaningful information for a driver of a vehicle.

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mauti, US 20080238642 A1, in view of Gurovich et al, US 20150120083 A1, in view of Dizdarevic et al., US 20180367958 A1, as applied to claim 1 above, in view of Kumar et al., US 20190039545 A1, and further in view of Picciotti, US 20140358394 A1, hereinafter referred to as Mauti, Gurovich, Dizdarevic, Kumar and Picciotti, respectively.
	Regarding claim 10, the combination of Mauti, Gurovich and Dizdarevic fails to explicitly disclose detecting that the vehicle was involved in a collision, transferring the contents of a system memory of the vehicle to the secure storage device in response to detecting the collision and including the contents of the system memory in the event.
	However, Kumar teaches:
	detecting that the vehicle was involved in a collision (Event comprises at least one of an accident involving at least one vehicle – See at least ¶30)
	transferring contents of a system memory of a vehicle in response to detecting a collision (Event processor 116 may determine the amount of data that is collected, stored, processed, and/or transmitted based on the severity of the event and/or damage to the vehicles/infrastructure. For example, a minimum amount of information may be collected, stored, processed, and/or transmitted when a vehicle hits a pothole or is involved in a fender-bender – See at least ¶55), and 
	including the contents of the system memory in the event (A minimum amount of information may be collected, stored, processed, and/or transmitted when a vehicle hits a pothole or is involved in a fender-bender – See at least ¶55).
	Mauti discloses a vehicle system for preparing an in-vehicle device, specifically, monitoring a communication bus for one or more messages. Gurovich teaches a transfer condition comprising a condition selected from the group consisting of a pre-defined interval and manual trigger. Dizdarevic teaches a vehicle system that is configured to receive messages from one on or more vehicles and report vehicle data to a vehicle management system. Kumar teaches an event-based connected vehicle control and response systems, specifically, transferring contents of a system memory of a vehicle to a secure storage device in response to detecting a collision.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mauti, Gurovich and Dizdarevic and include the feature of transferring the contents of a system memory of the vehicle in response to detecting a collision, as taught by Kumar, to convert raw data into meaningful information for a driver of a vehicle.

	The combination of Mauti, Gurovich, Dizdarevic and Kumar fails to explicitly disclose transferring the contents of a system memory of the vehicle to the secure storage device in response to detecting a collision.
	However, Picciotti teaches transferring the contents of a system memory of a vehicle to a secure storage device (Collecting vehicle data from data collection devices, receivers, and sensors including cameras, encoding and authenticating the data using encryption software running on the on-board computer in order to prevent tampering and to ensure admissibility in court, storing the encrypted/authenticated data on a re-writable media, either a hard drive or flash memory, in communication with the on-board computer, and then later transmitting the stored data through a wireless and/or wired telecommunications network to secured data storage vault, where the date is compressed and encrypted – See at least ¶52).
	Mauti discloses a vehicle system for preparing an in-vehicle device, specifically, monitoring a communication bus for one or more messages. Gurovich teaches a transfer condition comprising a condition selected from the group consisting of a pre-defined interval and manual trigger. Dizdarevic teaches a vehicle system that is configured to receive messages from one on or more vehicles and report vehicle data to a vehicle management system. Kumar teaches an event-based connected vehicle control and response systems, specifically, transferring contents of a system memory of a vehicle to a secure storage device in response to detecting a collision. Picciotti teaches a vehicle system wherein a variety of data collection receivers, sensors and devices are configured to continuously acquire and transmit data to an on-board computer system, specifically transferring the contents of a system memory of a vehicle to a secure storage device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mauti, Gurovich, Dizdarevic and Kumar and include the feature of transferring contents of a system memory of a vehicle to a secure storage device, as taught by Picciotti, to store vehicle data effectively and efficiently.

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mauti, US 20080238642 A1, in view of Gurovich et al., US 20150120083 A1, in view of Dizdarevic et al., US 20180367958 A1, in view of Picciotti, US 20140358394 A1, as applied to claim 18 above, and further in view of Shirakawa, US 20170351608 A1, hereinafter referred to as Mauti, Gurovich, Dizdarevic, Picciotti and Shirakawa, respectively.
	Regarding claim 20, the combination of Mauti, Gurovich, Dizdarevic and Picciotti fails to explicitly disclose the secure storage device comprising a log-structured storage device.
	However, Shirakawa teaches secures storage device comprising a log-structured storage device (Host device includes a processor that stores a log of a file in plurality of storages using a log -structured file system. The host device may be an onboard terminal such as a car navigation system – See at least abstract and ¶21).
	Mauti discloses a vehicle system for preparing an in-vehicle device, specifically, monitoring a communication bus for one or more messages. Gurovich teaches a transfer condition comprising a condition selected from the group consisting of a pre-defined interval and manual trigger. Dizdarevic teaches a vehicle system that is configured to receive messages from one on or more vehicles and report vehicle data to a vehicle management system. Picciotti teaches a vehicle system wherein a variety of data collection receivers, sensors and devices are configured to continuously acquire and transmit data to an on-board computer system. Shirakawa teaches a secure storage device comprising a log-structured storage device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mauti, Gurovich, Dizdarevic and Picciotti and include the feature of secure storage device comprising a log-structured storage device, as taught by Shirakawa, to store vehicle data effectively and efficiently.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662